           Case 8:20-cv-00019-TJS Document 19 Filed 02/11/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                              U.S. Courthouse
      TIMOTHY J. SULLIVAN                                                      6500 Cherrywood Lane
UNITED STATES MAGISTRATE JUDGE                                                Greenbelt, Maryland 20770
MDD_TJSchambers@mdd.uscourts.gov                                                   (301) 344-3593




                                            February 11, 2020

 LETTER TO COUNSEL

        Re:      Robert Hilliard, et al. v. Vivint, Inc., et al.
                 Case No. TJS-20-0019

 Dear Counsel:

        The above-referenced case was assigned to me for all proceedings, pursuant to 28 U.S.C.
 § 636(c) and Local Rule 301.4, on January 21, 2020. (ECF No. 18.)

          A scheduling order will be entered separately. Any requests to modify the scheduling
 order must be made on or before February 21, 2020. Thereafter, the schedule will not be changed
 except for good cause. The deadline for the completion of discovery and the submission of a
 joint status report is June 22, 2020.

          As you proceed with discovery, please feel free to contact my chambers if I may be of
 assistance. After the resolution of any dispositive pretrial motions, I will contact you regarding a
 trial date and related scheduling, if appropriate at that time. Finally, please note that my initials,
 as listed above, should be used on all further correspondence and filings with the Court.

        Despite the informal nature of this letter, it will constitute an Order of the Court and will
 be docketed accordingly.

                                                          Very truly yours,


                                                                 /s/
                                                          Timothy J. Sullivan
                                                          United States Magistrate Judge
